Name: Commission Regulation (EEC) No 2837/87 of 23 September 1987 amending Regulation (EEC) No 2640/87 and establishing the fixing of the import levy for millet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 / 10 Official Journal of the European Communities 24. 9 . 87 COMMISSION REGULATION (EEC) No 2837/87 of 23 September 1987 amending Regulation (EEC) No 2640/87 and establishing the fixing of the import levy for millet Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market in situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 2640/87 (3), as amended by Regulation (EEC) No 2677/87 (4), suspended advance fixing of the import levy for millet and sorghum ; Whereas the rate of millet imports is steady ; whereas there are no indications that large-scale advance fixing of the import levy in the near future is to be expected ; Article 1 Advance fixing of the import levy for cereals falling within subheading 10.07 C II of the Common Customs Tariff is suspended for the period 1 September to 18 December. 1987. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 248 , 1 . 9 . 1987, p. 54 . (4) OJ No L 253 , 4 . 9 . 1987, p. 19 .